1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LASHONDA BAILEY, as guardian ad litem ) Case No.: 1:19-cv-0767 - LJO- JLT
     to S.M.,                              )
12                                         ) ORDER DIRECTING LASHONDA BAILEY TO
               Plaintiffs,                 ) FILE A MOTION TO PROCEED AS GUARDIAN
13                                         ) AD LITEM FOR PLAINTIFF S.M.
            v.                             )
14                                         )
     STEVE HOMLES, et al.,                 )
15                                         )
               Defendants.                 )
16                                         )
17          In the complaint filed in this action, LaShonda Bailey indicated that she is the mother of S.M.
18   and would be proceeding as her guardian in this action. (See Doc. 1 at 1) Pursuant to Local Rule 202,
19          Upon commencement of an action or upon initial appearance in defense of an action by
            or on behalf of a minor or incompetent person, the attorney representing the minor or
20          incompetent person shall present (1) appropriate evidence of the appointment of a
            representative for the minor or incompetent person under state law or (2) a motion for
21          the appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to
            the Court that no such appointment is necessary to ensure adequate representation of
22          the minor or incompetent person.

23   Id. (citing Fed. R. Civ. P. 17(c)). Though the complaint acknowledges a guardian is necessary in this
24   case, Ms. Bailey has failed to seek appointment. Because the claims of S.M. may only be brought “by
25   a next friend or a guardian ad litem,” a guardian must be appointed to protect her interests. See Fed.
26   R. Civ. P. 17(c)(2).
27   ///
28

                                                        1
1           Accordingly, the Court ORDERS: Plaintiffs SHALL file a motion for Ms. Bailey to be

2    appointed as guardian ad litem for minor plaintiff S.M. no later than June 26, 2019.

3
4    IT IS SO ORDERED.

5       Dated:     June 6, 2019                               /s/ Jennifer L. Thurston
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
